Citation Nr: 0803146	
Decision Date: 01/29/08    Archive Date: 02/08/08

DOCKET NO.  05-22 184	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for a right shoulder 
disorder. 


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran served on active duty from May 1966 to May 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision entered 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Atlanta, Georgia.

The veteran submitted a timely notice of disagreement to the 
August 2004 denial of entitlement to service connection for a 
right ankle disorder.  In June 2005, a statement of the case 
was issued.  Significantly, the veteran's July 2005 
substantive appeal was specifically limited to the claim of 
entitlement to service connection for a right shoulder 
disorder.  Hence, the Board's jurisdiction is limited to that 
claim.  The veteran's November 2007 testimony is, however, 
recognized as a claim to reopen the issue of entitlement to 
service connection for a right ankle disorder, and that 
matter is referred to the RO for appropriate action.


FINDING OF FACT
 
Osteoarthritis of the right acromioclavicular joint, and 
residuals of a rotator cuff tear are due to an inservice 
injury. 


CONCLUSION OF LAW
 
Osteoarthritis of the right acromioclavicular joint, and 
residuals of a rotator cuff tear were incurred during active 
duty service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2007).
 
 


REASONS AND BASES FOR FINDING AND CONCLUSION

Under the  Veterans Claims Assistance Act of 2000 (VCAA) VA 
has a duty to notify and assist the claimant.  In light of 
the decision below, however, an exhaustive discussion of how 
VA complied with the Act is not necessary.

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. 
 Service connection may also be warranted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Arthritis may be presumed to have been incurred during 
service if manifested to a compensable degree within one year 
following separation from active duty.  38 U.S.C.A. §§ 1101, 
1111, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2007) have been met.  
 
A review of the service medical records reveals no complaints 
or findings pertaining to a right shoulder disorder.  His 
personnel records do confirm that he served in Vietnam as an 
aircraft engine mechanic.
 
In January 1994, approximately 10 years prior to the 
veteran's initial submission of a compensation claim to VA, 
the appellant was seen by George Cross, III, M.D.  The 
claimant reported a history of injuring his right shoulder 
when an engine backfired and caused a propeller to strike his 
right arm pit and flip him over onto his right shoulder.  The 
veteran reported that since that time he had always had a 
little trouble with the right shoulder.  Following a physical 
examination Dr. Cross diagnosed a chronic rotator cuff tear, 
and asymptomatic osteoarthritis of the right 
acromioclavicular joint.  The veteran thereafter underwent 
surgery in July 1994, and November 1996.  The record reveals 
that he continues to be seen for symptoms relating to right 
shoulder pain.
 
A February 2006 letter from a registered medical practitioner 
in New South Wales, Australia, indicates that he treated the 
veteran in approximately February 1968 at a medical facility 
in Long Xuyen, South Vietnam.  He recounted the veteran 
informing him that he injured his shoulder while attempting 
to start the engine of an airplane.  On examination, the 
veteran was noted to have bruising and swelling over the 
posterior aspect of the right shoulder and back.  The nature 
of the injury was noted to involve the soft tissue disc 
structures.  He added that no written records were available 
concerning this 1968 treatment.  
 
An October 2007 statement from a fellow soldier indicates 
that he witnessed the appellant "being hit by the backlash 
of the Bird Dog's propeller."  The Board notes that a "Bird 
Dog" is a Cessna L-19/O1, and that this plane was frequently 
used in Vietnam by forward observers and by reconnaissance 
personnel.
 
While the service medical records do not document the 
appellant's receipt of inservice care for a right shoulder 
disorder, the reasons for the absence of those records are 
credibly explained in a February 2006 letter from the 
appellant's inservice health care provider.  Further, in 
1994, approximately ten years prior to filing any claim for 
VA compensation benefits the appellant reported a history of 
right shoulder pain since an inservice propeller accident.  
The appellant's history has since been remarkably consistent 
with the history provided in 1994, and speaks highly for his 
credibility.  Given the fact that the appellant continues to 
have right shoulder symptoms, given the February 2006 letter 
from the Australian physician, and given the appellant's 
credibility, the Board finds that osteoarthritis of the right 
acromioclavicular joint, and residuals of a rotator cuff tear 
were incurred during active duty service.
 
Hence, the appeal is allowed.
 
 



ORDER

Entitlement to service connection for osteoarthritis of the 
right acromioclavicular joint, and residuals of a rotator 
cuff tear is granted.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


